Citation Nr: 0943572	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-29 113	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
December 1966 to November 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2009, as support for his claim, the Veteran 
testified at a hearing before a Veterans Law Judge of the 
Board.  Since, however, there was a problem with the 
recording of that hearing - so no useable transcript, the 
Board remanded this case in June 2009 to schedule the Veteran 
for another hearing before the Board.  He had this additional 
hearing in July 2009.  The undersigned Veterans Law Judge 
presided.

After reopening the claim in this decision on the basis of 
new and material evidence, the Board is remanding the claim 
to the RO, via the Appeals Management Center (AMC), for 
further development before readjudicating the claim on the 
underlying merits.


FINDINGS OF FACT

1.  A July 2001 decision initially considered, and denied, 
the Veteran's claim for service connection for PTSD, 
concluding he did not have a confirmed diagnosis of this 
condition.

2.  A more recent September 2004 decision denied the 
Veteran's petition to reopen this claim, concluding that, 
although he now had the required diagnosis of PTSD, there 
still was insufficient evidence of a traumatic event 
("stressor") during service to support this diagnosis and 
linkage to his military service.

3.  But additional evidence since received is not cumulative 
or redundant, relates to an unestablished fact necessary to 
substantiate the claim, raises a reasonable possibility of 
substantiating the claim, and therefore must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 2004 decision that denied the petition to 
reopen the claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (20098).

2.  However, new and material evidence has been submitted 
since that decision to reopen this claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information necessary 
to reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying benefit 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant a notice letter that 
describes what evidence would be necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous denial.  VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



Here, since the Board is reopening the claim, the Kent 
holding is inconsequential.  The Board also need not at this 
juncture discuss whether there has been compliance with the 
other notice-and-duty-to-assist provisions of the VCAA until 
completion of the additional development of the claim on 
remand.  The Board will then be in a better position to 
determine whether these remaining requirements of the VCAA 
have been satisfied because the Board will have the benefit 
of the additional information and evidence obtained on 
remand.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Whether there is New and Material Evidence to Reopen 
the Claim

The Veteran originally filed a claim for service connection 
for PTSD in July 2000.  In a July 2001 rating decision, the 
RO considered and denied his claim because he had not 
submitted evidence of a then-current diagnosis of PTSD to 
confirm he had this alleged condition.  He did not appeal 
that July 2001 rating decision, so it became final and 
binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

The Veteran filed a petition to reopen his claim for service 
connection for PTSD in December 2003.  In September 2004, the 
RO denied his petition to reopen his claim, concluding that, 
although he now had the required diagnosis of PTSD, 
there continued to be no evidence of a verified stressor in 
service to support this diagnosis and link this condition to 
his military service.  He again did not appeal the RO's 
decision, so it, too, became final and binding on him based 
on the evidence then of record.  Id.

The Veteran's current appeal stems from his more recent 
petition to reopen this previously denied and unappealed 
claim.  And as will be discussed, the Board finds that he has 
submitted new and material evidence to reopen this claim.  
38 C.F.R. § 3.156(a)



When a petition to reopen a previously denied, unappealed 
claim is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim is 
the evidence that has been added to the record since the 
final and binding September 2004 rating decision.  

As the stated basis of the denial of service connection in 
that decision was that the Veteran did not have proof of a 
stressor during service to support his diagnosis of PTSD, 
there needs to now be evidence in the file addressing this 
shortcoming to reopen his claim.  That is to say, for this 
evidence to be considered both new and material, it must at 
least suggest his PTSD is attributable to his military 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires:  [1] a current medical 
diagnosis of this condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV) (presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service to 
support a diagnosis varies depending on whether the Veteran 
"engaged in combat with the enemy."  Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is shown through military 
citation or other appropriate evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence of 
their actual occurrence, provided the testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further developmental or corroborative 
evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this particular case at hand, there is no conclusive 
evidence the Veteran engaged in combat with an enemy force.  
The record confirms that he served in Vietnam, during which 
time his military occupational specialty (MOS) was petroleum 
supply specialist.  His medals include the National Defense 
Service Medal, Vietnam Service Medal with three Bronze Stars, 
Vietnam Campaign Medal with 60 device, Overseas Service Bar, 
Armed Forces Expeditionary Medal, Expert M-16, Good Conduct 
Medal and three Service Stripes.  These medals, while 
deserving in their own right, are not prima facie evidence he 
engaged in combat with an enemy force.  In addition, he was 
not awarded any other commendation typically associated with 
valor or heroism shown while engaged in combat with an enemy 
force.  So there is no evidence confirming his involvement in 
combat.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made, as in this case, that the 
Veteran did not "engage in combat with the enemy," or that 
the claimed stressor is not related to combat, his lay 
testimony, alone, will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  And credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  In other words, whether 
an alleged incident in service occurred is a factual, not 
medical, determination.

Since the September 2004 rating decision in question, the 
Veteran has submitted VA treatment records, a written 
stressor statement, and provided oral testimony in support of 
his claim during his July 2009 Travel Board hearing (a 
hearing, as mentioned, which was rescheduled following his 
March 2009 hearing, also before the Board, when a useable 
transcript could not be obtained).
This additional evidence is both new and material to the case 
because it relates to an unestablished fact necessary to 
substantiate his claim for service connection for PTSD and 
raises a reasonable possibility of substantiating this claim.  
In effect, this additional evidence indicates he has a 
diagnosis of PTSD based on in-service stressors, and he has 
submitted statements of in-service stressors that are capable 
of verification.  See, e.g., Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991); see also Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim); and see, 
too, Justus v. Principi, 3 Vet. App. 510 (1992) (indicating 
the additional evidence in question is presumed credible for 
the limited purpose of determining whether it is new and 
material).  So the claim for service connection for PTSD is 
reopened.

Unfortunately, the claim must be further developed before 
being readjudicated on the underlying merits.


ORDER

The claim for service connection for PTSD is reopened and 
remanded for further development.


REMAND

The Veteran claims that he developed PTSD as a result of 
traumatic incidents ("stressors") he experienced while 
serving in the U.S. Army.  As explained, he has the required 
DSM-IV diagnosis of PTSD.  His VA treatment reports from June 
2005 through April 2006 show he received ongoing clinical 
evaluation and group therapy for PTSD.  Since the record 
contains a current medical diagnosis of PTSD, which, again, 
according to Cohen v. Brown, 10 Vet. App. 128 (1997), 
was presumably in accordance with DSM-IV both in terms of the 
adequacy and sufficiency of the stressors claimed, the first 
requirement for establishing entitlement to service 
connection for PTSD has been satisfied.  Consequently, 
resolution of this case turns on whether there also is 
credible supporting evidence that a claimed in-service 
stressor actually occurred, and, if so, whether there is 
medical evidence of a causal relationship between the 
Veteran's PTSD and the verified in-service stressor.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of the 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
So if, on remand, at least one alleged stressor is 
objectively confirmed, this case must be referred to a VA 
examiner to have him/her review the relevant evidence and 
determine the etiology of the Veteran's PTSD - but 
especially insofar as whether it is attributable to a 
verified stressor in service.

The stressor statement the Veteran submitted gives 
insufficient details to verify the alleged events.  He is 
claiming six stressors:
1) In Vietnam, between April 1970 and April 1971, 
he experienced enemy fire while driving a fuel tank 
and another truck in his convoy was hit and 
exploded; 

2) In Vietnam, between April 1970 and April 1971, 
he was forced to physically restrain Private First 
Class [redacted] from firing at other squad members;

3) In Vietnam, in March 1971, the Veteran was 
assigned to graves and restoration duties; 

4) At Fort Knox, between 1973 and 1974, he 
witnessed two training accidents, one where a 
missile backfired killing eight soldiers and 
another where Private [redacted] was killed on the firing 
range; 

5) In South Korea, between January 1976 and 
February 1977, he witnessed a soldier die when an 
APC 113 flipped over; and

6) At Camp Casey in South Korea, in November 1976, 
he witnessed the death of Staff Sergeant [redacted].

Based on the details the Veteran provided, the RO was able to 
verify that SSgt. [redacted] died of a heart attack in December 
1976.  But as the Veteran gave no details of the events 
leading up to this soldier's death, the RO was unable to 
verify them.

So, overall, the Veteran has not provided enough details to 
verify any of these claimed events.  He must give specific 
details as to dates (preferably within a 
two-month window), specific location of the incidents (if in 
transit, the starting and ending points of the trip), and the 
full names and units of the people involved.  The Court has 
held that asking him to provide this level of detail and 
information is not an impossible or onerous burden.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran to give more specific 
information concerning his alleged 
stressors, within the constraints 
mentioned.  If his responses provide the 
necessary level of detail and information, 
conduct additional searches to verify the 
occurrence of these claimed events.



2.  If at least one stressor is 
objectively confirmed (or it is otherwise 
established the Veteran engaged in combat 
against an enemy force so as to not 
require this independent verification, 
assuming the event in question relates to 
that combat and is consistent with the 
circumstances of his service), schedule 
him for a VA examination for an opinion 
regarding the etiology of his PTSD.  In 
particular, the examiner should indicate 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
the PTSD is related to a confirmed 
in-service stressor.

All necessary diagnostic testing and 
evaluation needed to make this 
determination should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

Advise the Veteran that failure to report 
for this examination, without good cause, 
may have adverse consequences on his 
claim.

3.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


